Citation Nr: 1714128	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis, and regional colitis (a digestive condition).

2. Entitlement to an increased disability rating for temporomandibular joint disorder with bruxism, currently rated as noncompensable from August 31, 2009, as 40 percent from June 29, 2015, and as 10 percent from August 5, 2015.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION
The Veteran had active duty service from June 2001 to August 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) and a June 2012 rating decision of the Roanoke, Virginia VARO.  The May 2011 rating decision, inter alia, (1) granted service connection for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis, and regional colitis (also claimed as esophageal reflux, abdominal pain, gastrointestinal symptoms, esophagitis chronic reflux, gastroparesis, and gastroenteritis) with an evaluation of 30 percent, effective August 31, 2009; (2) granted service connection for scrotal hernia with a noncompensable (0 percent) evaluation, effective August 31, 2009; (3) granted service connection for allergic rhinitis with a noncompensable (0 percent) evaluation, effective August, 31, 2009; and (4) denied service connection for temporomandibular joint (claimed as TMD).  The June 2012 rating decision (1) increased the rating for asthma from 10 percent to 30 percent, effective May 2012; (2) denied service connection for bilateral hearing loss, and (3) denied entitlement to TDIU.  The Veteran appealed the issues of the initial rating for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis, and regional colitis, service connection for temporomandibular joint disease, and entitlement to TDIU.  The claims file is now in the jurisdiction of the Roanoke, Virginia RO. 
An interim September 2015 rating decision by the Roanoke, VA RO granted service connection for temporomandibular joint disease with bruxism (claimed as TMD) with a noncompensable (0 percent) evaluation from August 31, 2009, a 40 percent evaluation from June 29, 2015, and a 10 percent evaluation from August 5, 2015; accordingly, service connection for that issue is no longer on appeal.

The issue entitlement to an increased disability rating for temporomandibular joint disorder with bruxism, currently rated as noncompensable from August 31, 2009, as 40 percent from June 29, 2015, and as 10 percent from August 5, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's hiatal hernia is manifested by symptoms of pain, vomiting, nausea, reflux, diarrhea, and abdominal distention, all of which produce severe impairment of health. 

2. The Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevent him from engaging in substantially gainful employment 


CONCLUSION OF LAW

1. The criteria for a 60 percent rating for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis, and regional colitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.27, 4.113, 4.114 Diagnostic Code 7346-7319 (2016). 

2. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.41, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims.  However, inasmuch as the benefits sought (a 60 percent evaluation for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis, and regional colitis and entitlement to TDIU), are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Evaluation of Digestive Condition

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran is currently assigned a 30 percent evaluation for his digestive condition pursuant to 4.114 Diagnostic Code 7346-7319 (irritable colon syndrome- hiatal hernia), effective August 31, 2009. 

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2015). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114.  A 30 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 7319.

Under Diagnostic Code 7346, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.
Factual Background

In a March 2010 physical examination at a naval medical center, the Veteran reported having stomach problems over the last three years.  The physician noted that the Veteran had unintentionally losing weight for several months.  He reported taking over medications and vomiting from acid reflux, once to twice a day; significant heart burn/chest discomfort; mid-back pain which radiated up to his neck; and that he was told he has a hiatal hernia.  The Veteran reported being medically retired for reflux, and that while he has had medical procedures, he had not had any testing for the previous two years.  The reviewing physician noted the Veteran has a decreased appetite that comes and goes; no dysphagia and no pain on swallowing; slow to finish meals; heartburn; belching; early satiety, nausea, and vomiting; no hematemesis; bloating; abdominal swelling; abdominal pain; regurgitation; flatus; and abnormal bowel movement frequency.  

On July 2010 VA examination, the Veteran reported he lost 10 pounds over the previous two months and had frequent abdominal pain located in the stomach area, dysphagia, heartburn, epigastric pain, scapular pain, reflux and regurgitation, nausea, vomiting, and diarrhea alternating with constipation.  He reported that chronic esophageal reflux was diagnosed in September 2005, which causes continuous acid reflux, burping, and chest and stomach pain as often as 2-4 times per day; gastroenteritis was diagnosed in August 2004 which causes nausea, vomiting, and diarrhea (as often as 3-4 times per day) brought on by eating and drinking; and enterocolitis, regional colitis, and irritable bowel syndrome (IBS) were diagnosed in November 2005.  On physical examination, the Veteran weighed 231 pounds and in the previous year his maximum weight was 248 pounds and minimum weight was 205 pounds.  His nutritional status was described as "adequate."  Mild to moderate esophageal reflux with small hiatal hernia was diagnosed.  The examiner noted that the effect of the condition on the Veteran's daily activity was "fatigue, have to take medication, sore feet with wart flare-ups, nausea, limited diet," and he had to be near a bathroom.  

In a September 2010 statement, the Veteran reported that he has constant pain, nausea/vomiting, and constant use of the bathroom.  He reported that his medication makes him drowsy and that he cannot drive because he will get nauseous.  

In a September 2010 statement, the Veteran's fiancée (now wife) reported that she lived with the Veteran and his daughter and described that the Veteran has daily abdominal issues and is constantly in the bathroom either vomiting or having a bowel movement.  She reported that when they go out she has to drive because he will get nauseated and they cannot go far from a bathroom.  She also reported that he has constant heartburn and abdominal pain that prevent him from helping around the house.  

At a May 2012 VA esophageal conditions examination, the Veteran reported symptoms of reflux, regurgitation, and substernal arm or shoulder pain.  The examiner opined that the Veteran's esophageal conditions did not impact his ability to work.  

At a May 2012 VA intestinal conditions examination, irritable bowel syndrome was diagnosed.  The Veteran reported symptoms of frequent loose bowel movements and diarrhea.  The examiner noted that the Veteran did not have any episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of his irritable bowel syndrome.  No weight loss was noted.

In a May 2012 VA Form 9 substantive appeal, the Veteran requested a 60 percent rating for his digestive conditions because his symptoms of pain, vomiting, and material weight loss resulted in severe impairments of his health.  He reported having regurgitation with almost every meal, chest pain and pressure, coughing, belching, hiccups, and nausea. 

In a June 2015 VA Form 9 substantive appeal, the Veteran reported that he believes his symptoms warranted a 60 percent rating.  He reported that he had "symptoms of pain, vomiting, regurgitation, abdominal distress, weight loss, and alternating diarrhea."  He also reported that he was unable to stand for long periods of time, pushing/pulling/lifting/carrying made him nauseas and he would either vomit or regurgitate, and his anti-nausea medication has side effects that cause drowsiness and dizziness and he is unable to drive or operate machinery.

In a June 2015 statement, the Veteran reported that his symptoms have worsened since leaving service.  He reported that when he wakes up he will immediately have to go to the bathroom to either vomit or have a bowel movement and after taking his medication he will have to sit until he is not dizzy or nauseous.  He reported that he usually has to vomit or regurgitate 3-4 times a day and he usually has 4-5 bowel movements a day.  He also reported having horrible back pain and at least 2 migraines a day, both treated by medication.  He described that he does not have a social life because he cannot leave his home for long periods and that he attempted to go to school but he could not attend class due to his symptoms.  

On September 2015 VA stomach and duodenal conditions examination the examiner found the Veteran did not have any symptoms of his entercolitis or of any other stomach condition.   

On September 2015 VA intestinal conditions examination the Veteran reported symptoms of alternating episodes of diarrhea and constipation.  He also reported occasional episodes of bowel disturbance with abdominal distress.  The examiner noted the Veteran did not have weight loss attributable to an intestinal condition.    The examiner opined that the Veteran's intestinal conditions did not impact his ability to work.  

On September 2015 VA esophageal conditions examination the Veteran reported symptoms of reflux.  The examiner opined that the Veteran's esophageal conditions did not impact his ability to work.  

In a December 2015 statement, the Veteran's wife, who is a licensed practical nurse, described the Veteran's symptoms.  She described that the Veteran complained of nausea/vomiting at least 3-4 times a day with regurgitated food and emesis visually seen.  He had alternating diarrhea and constipation at least 4-5 times a day.  He had pain in his abdominal area with no specific quadrant several times a day, with pain rated 8 out of 10, an abdominal distension and discomfort noted and hyperactive bowel sounds in all quadrants.  The Veteran reported back pain rated 10 out of 10, with grimacing and hunching over, and chest pain localized in the sternum area, and rated 8 out of 10 after vomiting.  The Veteran also experienced shortness of breath, abdominal pain, nausea/vomiting, regurgitation, abdominal discomfort and abdominal distension which are exacerbated with any physical activity. 

Analysis 

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher initial evaluation of 60 percent for his for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis. 

Throughout the appeal period, the Veteran has reported that his digestive disability has been manifested by symptoms including back and abdominal pain, vomiting, regurgitation, and alternating diarrhea and constipation.  The Board finds these symptoms have resulted in a combination of symptoms productive of severe health impairment.  As noted by the Veteran's wife, a licensed practical nurse, the Veteran has nausea/vomiting and diarrhea several times a day and cannot drive or help around his home due to nausea.  Accordingly, the Board concludes that he has a disability picture that nearly approximates the schedular criteria for a 60 percent rating under Code 7346.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 60 percent rating effective August 31, 2009, for a hiatal hernia have been met.  See also 38 C.F.R. § 3.102 .

Extraschedular Consideration 

The Board has also considered whether the Veteran's claim for an increase rating for his service-connected digestive disability should be referred for an extra-schedular rating.  See 38 C.F.R. 38 C .F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In this case, the Board finds that referral for extra-schedular consideration is not warranted.  The Veteran's service-connected digestive disability, although rated by analogy, is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 4.97.  The Veteran has described symptoms including pain, vomiting, regurgitation, and alternating diarrhea and constipation.  As previously described, such symptoms are addressed by the rating schedule.  Nor is there evidence that the sinus condition manifests with additional symptoms beyond those described and addressed by the Rating Schedule and as described above.
 
Accordingly, the Board finds that a comparison of the Veteran's digestive system disability with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. At 118-119.  The Board recognizes that the Veteran seeks separate ratings for his esophageal reflux with hiatal hernia, irritable bowel syndrome, and entercolits, however, all three are diseases of the digestive system and as explained above, "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2015).  As such, separate ratings are not warranted.



TDIU

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran has established service connection for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis, and regional colitis, now evaluated as 60 percent disabling from August 31, 2009; asthma evaluated as 10 percent disabling from August 31, 2009, and as 30 percent disabling from May 5, 2012; lumbar strain evaluated as 10 percent from August 31, 2009; temporomandibular joint disorder with bruxism (TMJ) evaluated as noncompensable from August 31, 2009, as 40 percent from June 29, 2015, and as 10 percent from August 5, 2015; allergic rhinitis evaluated as noncompensable (0 percent) from August 31, 2009; and scrotal hernia evaluated as noncompensable (0 percent) from August 31, 2009.  The Veteran has a single service-connected disability rated at 60 percent beginning August 31, 2009.  Therefore, the schedular criteria for a TDIU rating are met. 

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356   (1991). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

In this case, the Veteran only worked for nine days in October 2009 as front counter help at a tattoo parlor since being medically discharged from active duty military service in August 2009.  His employer reported that he was unable to complete his shift due to throwing up and going to the bathroom, and he had to call out due to sickness.  The Veteran and his wife reported in September 2009 that he was attending classes online because he had missed classes in the past when he attempted to take them in person because he was constantly going to the bathroom and in constant pain. 

On May 2012 VA esophageal conditions examination the examiner opined that the Veteran's GERD and hiatal hernia did not impact his ability to work.  

On September 2015 VA intestinal conditions examination the examiner opined that the Veteran's intestinal conditions did not impact his ability to work.  

On September 2015 VA esophageal conditions examination the examiner opined that the Veteran's esophageal conditions did not impact his ability to work.  

In a November 2015 letter, an Air Force physician who had treated the Veteran in service noted the Veteran reported that his chronic back pain, tension headaches, and GERD had limited his ability to maintain gainful employment.

In her December 2015 statement, the Veteran's wife, a licensed practical nurse, opined that the Veteran's "disabilities now prevent him from performing the mental and/or physical tasks required to get substantially gainful employment.  She noted that his symptoms of shortness of breath, abdominal pain, nausea/vomiting, regurgitation, abdominal discomfort and abdominal distention are exacerbated with any physical activity.  She reported that he is unable to drive due to the side effects of his medication.  She also noted that the Veteran had attempted to attend college, but had to withdraw due to excessive absences.  She described that "he never made it more than an hour at school before either the side effects of medication or his bouts of nausea, vomiting, pain and/or diarrhea prevented him from staying in class."

The Board finds the opinion of the Veteran's wife, a licensed practical nurse to be more probative than the opinions of the May 2012 and September 2015 VA examiners because such opinion reflects the overall impact of all of the Veteran's symptoms of his service-connected digestive disabilities has on his employability.  The Veteran's wife's opinion specifically noted the Veteran was precluded from physical activity, unable to drive, and unable to sit for more than an hour due to the Veteran's service-connected digestive disabilities.  The opinions of the May 2012 and September 2015 VA examiners are assigned less probative value because they only opined that the Veteran's intestinal and esophageal conditions did not impact his ability to work.  The examiners did not address the impact of the Veteran's medication or note the severity of his digestive symptoms.  

Accordingly, the preponderance of the evidence demonstrates that the Veteran was precluded from securing and following substantially gainful employment due to his service-connected digestive disabilities.
	 

ORDER

Entitlement to an initial rating of 60 percent for mild to moderate esophageal reflux with small hiatal hernia, irritable bowel syndrome, entercolitis, and regional colitis is granted.

Entitlement to TDIU is granted.


REMAND

A September 2015 rating decision granted the Veteran service connection for temporomandibular joint disorder with bruxism, and assigned staged ratings, noncompensable from August 31, 2009, 40 percent from June 29, 2015, and 10 percent from August 5, 2015.  He filed a notice of disagreement in October 2015.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate SOC addressing the Veteran's claim of entitlement to an increased disability rating for temporomandibular joint disorder with bruxism, currently rated as noncompensable from August 31, 2009, as 40 percent from June 29, 2015, and as 10 percent from August 5, 2015.  He should be advised of the time provided for filing a substantive appeal.  If he timely perfects an appeal in the matters they should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


